       Case 2:20-cr-00226-MCE Document 15 Filed 02/08/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     LAMONTE ESHAWN PERCOATS
6
7                               IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                       )    Case No. 2:20-cr-00226-MCE
10                                                   )
                              Plaintiff,             )    STIPULATION AND ORDER TO CONTINUE
11                                                   )    STATUS CONFERENCE
            v.                                       )
12                                                   )
     LAMONTE ESHAWN PERCOATS,                        )    Date: February 4, 2021
13                                                   )    Time: 10:00 a.m.
                              Defendants.            )    Judge: Hon. Morrison C. England
14                                                   )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Jill Thomas, Assistant United States Attorney, attorney for Plaintiff, Heather
17
     Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers, attorneys
18
     for LAMONTE ESHAWN PERCOATS, that the status conference scheduled for February 4,
19
     2021, at 10:00 a.m., be vacated and the matter continued to February 11, 2021, at 10:00 a.m.
20
             The reason for the continuance is that defense needs time to review the physical evidence
21
     in the case, set for viewing on February 3, 2021 only one day prior to the currently set status
22
     conference. Moreover, the defense has recently received over 200 bates numbered discovery
23
     items, which includes hours of video/audio time. The defense needs additional time to prepare
24   by carefully reviewing these items and discussing them with the client. Due to the COVID-19
25   pandemic the Federal Defenders Office has been limiting in person investigations and client
26   visits in order to practice safe social distancing guidelines.
27
28

      Stipulation and Order                              -1-
       Case 2:20-cr-00226-MCE Document 15 Filed 02/08/21 Page 2 of 3


1            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    from the date the parties stipulated through and including February 11, 2021; pursuant to 18
3    U.S.C. §3161 (h)(1)(D)[pretrial motions], (h)(7)(A) and (B)(iv)[reasonable time to prepare] and

4    General Order 479, Local Code T4 based upon continuity of counsel and defense preparation.

5            Counsel and the defendant also agree that the ends of justice served by the Court granting

6    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

7
     DATED: February 2, 2021
8                                                  Respectfully submitted,
9                                                  HEATHER E. WILLIAMS
10                                                 Federal Defender

11                                                 /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
12                                                 Assistant Federal Defender
                                                   Attorney for LAMONTE ESHAWN PERCOATS
13
14   DATED: February 2, 2021                       MCGREGOR W. SCOTT
                                                   United States Attorney
15
                                                   /s/ Jill M. Thomas
16                                                 JILL M. THOMAS
                                                   Assistant United States Attorney
17                                                 Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order                          -2-
       Case 2:20-cr-00226-MCE Document 15 Filed 02/08/21 Page 3 of 3


1                                                 ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice served by granting the requested continuance and outweigh the best
7    interests of the public and defendants in a speedy trial.
8            It is further ordered the February 4, 2021 status conference shall be continued until
9    February 11, 2021, at 10:00 a.m.
10           IT IS SO ORDERED.
11   Dated: February 8, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order                           -3-
